      Case 1:13-cv-11567-DJC Document 181 Filed 05/13/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                       )
ZOND, LLC                              )
                                       )
                                       )               Civil Action No. 13-11567-DJC
             Plaintiff,                )
                                       )
             v.                        )
                                       )
THE GILLETTE COMPANY, ET AL            )
                                       )
             Defendants.               )


                                    JUDGMENT

CASPER, J.                                                                  May 13, 2019

     Judgment for the defendants The Gillette Company and Procter & Gamble.




                                                     Robert M. Farrell, Clerk




                                                     /s/ Lisa M. Hourihan
                                                     Deputy Clerk
